El Juez Asociado Sr. Wolf
emitió la opinión del tribunal.
Enrique Alvarado fué testigo en un pleito civil seguido por la corporación Marvin & Jones v. Marcelino Torres Zayas, sobre nulidad de un contrato y de expediente posesorio y reivindicación de finca rústica, en 21 de marzo,. 1912, o sea durante el juicio del pleito que pendía entre las partes y de-claró “que en ninguna ocasión, ni antes ni después de enta-blado el pleito antes mencionado tuvo conversación alguna con Don Juan Seix en la que manifestara al último que no había pagado cantidad alguna por la compra de la finca de treinta y cuatro cuerdas en dicho pleito reclamada, y que esa finca se la había traspasado su suegro Don Marcelino Torres Zayas, y que si éste no la entregaba a Don Marvin, él, Alvarado, la entregaría; que jamás conversó con el Señor Seix en sentido alguno con.respecto a ese traspaso o enajenación, ni ha cambiado con dicho señor ni una palabra sobre el asunto a que dicho pleito se contraía; que no ha hecho manifesta-ción alguna al Señor Seix en presencia de Don Francisco Giménez el día 13 de marzo, 1912, o en cualquier otro día por la que hubiere reconocido que no tenía derechó alguno que reclamar en dicho pleito civil, ni ha hecho al Señor Gimé-nez ninguna declaración reconociendo que hubiera hecho ma-nifestaciones en aquel sentido al Señor Seix; ni que tampoco habló el día 14 del corriente con el Señor Giménez sobre el asunto del mencionado pleito en ningún sentido, en ocasión en que ambos se dirigían juntos enAun coche a sus respec-tivas casas.”
La declaración anterior fué considerada por la corte inferior como un perjurio, y el día 25 de marzo, 1912, y de acuerdo con la ley para proveer un castigo sumario por el delito de *872perjurio cometido' en corte abierta, aprobada en 9 de marzo, 1911, fué librada una orden citando a dicho Enrique Alvarado para que compareciera ante la corte el día 28. de marzo, 1912, a mostrar las causas por las cuales no debía ser casti-gado por desacato por perjurio. El juicio tuvo lugar el día 4 de abril 1912, y en 9 de abril 1912 la corte declaró al acu-sado culpable de desacato por perjurio y le condenó a pagar una multa de $100, o en su defecto, a sufrir un día de cárcel por cada dos dólares que dejara de satisfacer.
Contra esta sentencia se interpuso esta apelación y consta en los autos un pliego de excepciones y una exposición del caso, habiendo presentado el abogado en su alegato nueve fundamentos de error. El primero de éstos se refiere a la falta de jurisdicción de la corte. El apelante alega en primer término que no hay jurisdicción porque la orden inicial no con-tenía ninguna alegación de que en la fecha en que dicha orden fué dictada por la corte, se encontraba pendiente el caso civil. Esta cuestión no fué alegada ante la corte inferior donde era debidamente materia de defensa, y no habiendo prueba alguna en sentido contrario, la presunción sería que lá corte obró de acuerdo con la' ley y que el caso civil está aún pendiente.
Por el-mismo fundamento de este error alegó el apelante que la orden inicial era mala porque en ella solamente se alegó que el acusado compareció y prestó ante la corte un solemne juramento de decir verdad, lo que, según alega el apelanté, no es una alegación suficiente de que su declara-ción se hiciera bajo juramento; el apelante se funda al pare-cer, en que la corte expresó más de lo que era necesario, pero •esto no es en manera alguna una cuestión contra la que deba presentarse objeción en la corte inferior y el error queda-ría subsanado por las pruebas aportadas al juicio. Existen •otras cuestiones de igual naturaleza que fueron corregidas por la prueba.
El segundo y tercer error hacen referencia a la supuesta inconstitucionalidad de la ley de marzo 9, 1911, cuya cues-tión ha quedado resuelta por este tribunal en los casos de *873El Pueblo v. Valcourt, 18 D. P. R., 484, y El Pueblo v. Fourquet, 17 D. P. R., 1077.
El cuarto error que lia sido alegado se refiere a haberse admitido como prueba una certificación del secretario dé la ' corte, comprensiva solamente de la demanda enmendada y de la contestación en el pleito civil, para probar la materia-lidad de las declaraciones de dicbo acusado. Sin embargo, tanto la demanda como la contestación constituyen la con-troversia entre las partes y era la mejor prueba tendente a mostrar la materialidad de la supuesta falsedad de la decla-ración del apelante. El artículo 850 de los Estatutos Bevisa-dos de los Estados Unidos es localmente inaplicable en cuanto a procedimientos criminales, por las mismas razones expre-sadas por este tribunal en el cáso de El Pueblo v. Román, 18 D. P. R., 358.
El apelante se queja además de que la corte admitió como prueba las certificaciones preparadas por el taquígrafo de la . corte, de las declaraciones prestadas por los testigos Jaime C. Seix, Francisco Giménez y Enrique Alvarado, sin exi-gir que toda la prueba fuera transcrita y certificada. Esta prueba fué admitida al parecer sin objeción alguna por el apelante, pero de todos modos éste tuvo oportunidad para presentar el resto de la prueba que fué presentada en el caso civil o aquella parte de la misma que hubiera creído necesa-ria y pertinente.
El sexto señalamiento de error hace referencia a cierta prueba que fué admitida, por la corte tendente a mostrar que el apelante había dicho que a lo más que temía era al memorandum de costas y no al resultado del juicio, y que estaba de por medio su suegro en el pleito. Esta fue una ligera prueba tendente a mostrar el perjurio y por tanto era admi-sible; además, como el juicio se celebró ante la corte, puede presumirse que ésta hizo caso omiso de cualquiera prueba que no fuera esencial o pertinente. Calvo v. Belber, 16 D. P. R., 360; El Pueblo v. Rosado, 16 D. P. R., 434.
El séptimo señalamiento de error se refiere enteramente *874a que la corte dejó de ordenar el sobreseimiento del caso, pero al desestimarse esta moción el acusado presentó su prueba renunciando así a ese derecho, puesto que los elementos que alegó que faltaban fueron luego presentados; por ejemplo,, el Fiscal dejó de probar que Alvarado había prestado jura-mento pero hubo prueba, sin embargo, de que era testigo en el juicio y fué luego juramentado el subsecretario para pro-bar que él le había tomado juramento al apelante. Bajo este mismo fundamento de error, discute el apelante la mate-rialidad de la declaración de Alvarado y creemos que era sufi-ciente para probar la materialidad, que se hiciera una simple comparación de las cuestiones en el pleito civil y la decla-ración de Alvarado.
El octavo señalamiento de error se refiere a la resolución de la corte negándose a admitir el récord íntegro de este caso' y todas las declaraciones prestadas por los testigos para probar la inmaterialidad de la declaración del acusado. To-dos los autos no eran en sí admisibles sino aquellas partes de los mismos de donde pudiera probarse la inmaterialidad de las declaraciones de los testigos. El apelante no hizo dili-gencia alguna para que los autos fueran certificados y remi-tidos a este tribunal y, por tanto, no podemos estimar si dichos autos eran necesarios o nó al apelante. Además, creemos que la materialidad de su declaración quedó probada por la comparación a que..ya hemos hecho referencia.
El noveno error hace referencia a la contradicción que hubo en la prueba, y como no vemos que haya habido par-cialidad, pasión o prejuicio o grave error al considerar las pruebas, no hay razón alguna por la que deba declararse con lugar este señalamiento de errores.
Debe confirmarse la sentencia.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.